Advisory Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed after-final amendment filed on 8/24/2021 has not been entered because, while the proposed amendments do overcome the previously applied rejections, the amendments do not result in allowance of the claims as during the search under the AFCP 2.0 program the examiner found multiple references that appear to read on the proposed amendment, and thus it also requires further search and consideration.
During the limited search under the AFCP 2.0 program the following references were located which appear to read on the proposed amendment:
Peleg (US 2003/0084397) which discloses a RAID 6 scheme that calculates two different parities for each data value and stores the different parity values on different drive in paragraph 17.
Taylot (US 7,512,862) which discloses a RAID 6 scheme that has two parity blocks calculated using different encoding codes for each data unit in figures 1C-D and column 4, lines 35-60.
Chambliss et al. (US 2014/0310557) which discloses determining two parity values for each new data in order to prevent data loss in figure 4, paragraphs 4, 7, and 67-82.
Torii et al. (US 2015/0074496) which discloses generating multiple parity data for each data unit by determining parity for each encoding stage of the data unit in figure 2 and paragraphs 24-32 and 54.
Syrgabekov et al. (US 9,164,827) which discloses at least two sets of parity data is generated for every data subset and transmitting and storing them in column 1, line 65-column 2, line 23 and column 3, line 16-column 4, line 26.

Response to Arguments
The applicant’s arguments filed on 8/24/2021 have been considered, but are moot since the amendments they are based on have not been entered.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Michael Krofcheck/Primary Examiner, Art Unit 2138